Citation Nr: 0329252	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
fingers, elbows, and hips.

2.  Entitlement to service connection for a scalp disorder.

3.  Entitlement to an increased rating for lobectomy due to 
granuloma of the right lower lung, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, with lumbar stenosis and low back pain, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic spine with upper back pain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO), which denied the benefit sought on appeal.


REMAND

The Board has determined that a remand is required and 
additional development is necessary in the current appeal on 
the issue of entitlement to service connection for a scalp 
disorder.

The service medical records show treatment for skin 
conditions including tinea pedis, contact rash secondary to 
deodorants, and hyperhidrosis of the right axilla.

Military medical records in 1992 and 1993 show that the 
veteran was seen by dermatology for complaints of a lesion of 
the scalp.  The assessment in January 1993 was seborrheic 
dermatitis.  VA Clinical records in October 1996 show that 
the veteran still had complaints of scalp problems at that 
time.  

During a September 1998 video-conference hearing before the 
undersigned Veterans Law Judge, the veteran claimed that his 
scalp disorder was due to exposure to Agent Orange while in 
service.

During a May 2002 VA examination, the veteran complained of a 
scalp lesion that started sometime after he left service, and 
first noticed in the early 1980s.  The examiner noted that a 
review of the dermatology records and visits at the RO 
suggested that the diagnosis of the skin condition was as yet 
undetermined, the differential diagnosis being prurigo 
nodularis versus lichen simplex chronicus.  The examiner 
noted that the veteran was being treated with topical 
steroids.  After examination, the assessment was the 
following:  Scalp lesions.  The biopsy was nonconclusive.  
The dermatological diagnosis at this point is prurigo 
nodularis versus lichen simplex chronicus.

In view of these facts the Board finds that additional 
development is warranted with respect to the claim for 
service connection for a scalp disorder.  

During the course of the appeal the rating criteria for 
intervertebral disc syndrome, under Diagnostic Code 5293, was 
revised.  See 38 C.F.R. § 4.71a (2002); see also 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002).  
The RO has had the opportunity of reviewing the veteran's 
claims in conjunction with those revised rating criteria.  
However, more recently, the rating criteria for disabilities 
of the spine, was further revised.  See 38 C.F.R. § 4.71a 
(2003); see also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003).  The RO has not had the 
opportunity of reviewing the veteran's claims in conjunction 
with these revised rating criteria effective in September 
2003 nor has the veteran been informed of the new rating 
criteria.

In March 2003, the veteran was notified of the VCAA in a 
supplemental statement of the case (SSOC) from the RO.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  
  
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
5107 (West 2002), and any other 
applicable legal precedent. 

2.  The RO should request any additional 
VA treatment records from the VA Medical 
Center in Atlanta, Georgia, covering the 
period from January 2003 to the present. 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a dermatologist in order to determine 
the nature, severity, and etiology of any 
scalp disability.  All indicated 
evaluations, studies, tests, and 
specialized examinations deemed necessary 
should be performed.  The veteran's 
claims folder should be reviewed by the 
examiner prior to examination.  

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
scalp/skin diagnosed is related to 
service, to include exposure to Agent 
Orange.  A complete rationale of any 
opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should 
readjudicate the claims currently in 
appellate status, to include the revised 
General Rating Formula for Diseases and 
Injuries of the Spine.  If the benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
the new criteria for rating disabilities 
of the spine.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




